F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         December 7, 2005
                                 TENTH CIRCUIT
                                                                           Clerk of Court

 ALTON RAYMOND AMES,

               Plaintiff-Appellant,                    Nos. 05-6226
          v.                                         (W.D. Oklahoma)
 STATE OF OKLAHOMA, LOGAN                       (D.C. No. CIV-05-0266-HE)
 COUNTY; CITY OF GUTHRIE,
 OKLAHOMA; LOGAN COUNTY
 BOARD OF COUNTY
 COMMISSIONERS; MARK
 SHARPTON, Logan County
 Commissioner; CLARENCE J.
 CREWS, Logan County
 Commissioner; LEON VADDER,
 Logan County Commissioner;
 LOGAN COUNTY SHERIFF’S
 DEPARTMENT; LOGAN
 COUNTY JAIL; OFFICER
 SCOTT, “Big Scott”; KENNETH
 DALE HIGGINS; MARK
 BRUNING; JIM TAFF; STEVE
 MIZE; REX BROWN; MICHAEL
 DEAN METCALF; SEAN SUGUE;
 JOHN DOE;

               Defendants-Appellees.




                           ORDER AND JUDGMENT *


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
                                                                        (continued...)
Before EBEL, McKAY, and HENRY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See F ED . R. A PP . P. 34(a)(2); 10 TH C IR . R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Alton Ames, a state prisoner proceeding pro se, appeals the district court’s

dismissal of his sixteen-count civil rights complaint brought pursuant to 42 U.S.C.

§ 1983. Mr. Ames also seeks to proceed in forma pauperis (IFP). The district

court determined that, pursuant to its screening obligations set forth in 28 U.S.C.

§ 1915A, Mr. Ames’s complaint should be dismissed. The district court

concluded that (1) certain of Mr. Ames’s claims were duplicative of other claims

in related litigation, (2) other claims were premature, and (3) the remaining

claims were barred by the statute of limitations. Exercising jurisdiction pursuant

to 28 U.S.C. § 1291, we AFFIRM the judgment of the district court.

                                  I. BACKGROUND




      *
       (...continued)
and judgment may be cited under the terms and conditions of 10th C IRCUIT R ULE
36.3.


                                           -2-
      Mr. Ames’s complaint, filed on March 9, 2005, sought monetary damages

and declaratory and injunctive relief for the alleged violation of his constitutional

rights stemming from his October 4, 2000 arrest in Logan County, and his

subsequent detention in the Logan County jail. His claims include allegations of

excessive force, conspiracy, denial of adequate medical care, search and seizure

violations, loss of property, planting of evidence, the giving of false testimony,

“cover up,” failure to train, and unconstitutional conditions of confinement. In a

separate case, No. CIV-02-1368-HE, Mr. Ames filed a complaint, dated

September 30, 2002, that alleged unreasonable search and seizure and the use of

excessive force involving the same October 4, 2000 incident. In that action, the

district court granted summary judgment to the defendants on October 24, 2005.



                                  II. DISCUSSION

      We review de novo an order dismissing a prisoner’s § 1983 complaint for

failure to state a claim under 28 U.S.C. § 1915A. See McBride v. Deer, 240 F.3d

1287, 1289 (10th Cir. 2001). On appeal, we construe pro se pleadings liberally,

applying a less stringent standard than formal pleadings drafted by lawyers. See

Haines v. Kerner, 404 U.S. 519, 520 (1972). Upon review of the record, we agree

with the magistrate judge’s rulings.




                                          -3-
      On appeal, Mr. Ames contends that, as to the claims that were deemed

duplicative of other litigation, this second § 1983 action should have been

incorporated with the earlier action. He also maintains that certain claims have

not completed accruing because he continues to be unlawfully confined. Finally,

he argues that he is entitled to tolling of the statute of limitations, noting he was

unable to comply with the statute of limitations due to legal disability, cover up,

setbacks, and withholding of evidence. Finally, he contends he did not know the

identities of certain defendants when he filed his original action is Case No. CIV-

02-1368-HE, and that he is therefore entitled to tolling. He also maintains that

various other restrictions impeded his ability to timely file, such as his lack of

legal expertise, limited education, restricted access to legal materials, and

incarceration.

      First, as to the excessive force claims against Mr. Brown, Mr. Higgins, and

Mr. Brunning, we conclude that Mr. Ames’s second § 1983 action attempts to add

additional claims and defendants to his now-dismissed complaint in case number

CIV-02-1368-HE, filed on September 30, 2002, and dismissed on October 24,

2005. In that previous action, Mr. Ames sought leave to amend the complaint to

include allegations of additional injuries. That request was denied because it was

untimely and because it sought to include a claim that was directly contrary to his




                                           -4-
previous assertions. We conclude that the district court was correct to dismiss

these excessive force claims.

      Second, to the extent Mr. Ames contends he is falsely imprisoned and seeks

relief out of the alleged use of false testimony, planted evidence, and the

destruction of favorable evidence, we hold that the district court properly

dismissed these claims without prejudice pursuant to Heck v. Humphrey, 512 U.S.

477 (1994). Finally, as to the remaining claims, we agree with the district court

that these claims are barred by the statute of limitations and Mr. Ames has not

alleged any facts to support statutory or equitable tolling.

      Oklahoma law provides a statutory tolling period for persons who are

“under any legal disability,” but the statute does not define the term “legal

disability.” O KLA . S TAT . tit. 12, § 96. Furthermore, the Oklahoma Supreme Court

has never squarely addressed the prisoner-tolling issue. See e.g., Garrison v.

Wood, 957 P.2d 129, 130 n.3 (Okla. Ct. App. 1997) (“It is the well established

rule that exceptions to the operation of a statute of limitations which toll its

running in favor of persons under disability are to be strictly construed, and never

extended beyond their plain input.”) (quotation omitted). We find the argument

that incarceration amounts to a “legal disability” unconvincing. Similarly, the

argument that the circumstances of this case warrant application of equitable




                                          -5-
tolling principles fails. We are aware of no Oklahoma authority for equitable

tolling under these circumstances, and Mr. Ames cites to none.

                               III. CONCLUSION

      We therefore AFFIRM the order of the district court for substantially the

same reasons given by the magistrate judge and the district court, and DENY Mr.

Ames’s motion to proceed IFP, and we DENY any outstanding motions. Mr.




Ames is responsible for the immediate payment of the unpaid balance of the

appellate filing fee.

                                              Entered for the Court,


                                              Robert H. Henry
                                              Circuit Judge




                                        -6-